REGAN, Judge
(dissenting).
I respectfully dissent as a matter of law.
The contract is not an employment agreement for a specified term because either party is permitted to terminate the arrangement by giving the other two weeks notice of intent to withdraw. I find no ambiguity between Article I and Article IV. As I view it, Article I gives a general description of the job, in which the work schedule, hours, holidays and duration of the school year for teaching personnel are outlined. Article IV negates the employment contract as being one for a specific term and limits the obligation of the signatories in this manner: The teacher is required to report to work on September 15th and the school is obliged to furnish her a job. The reciprocal obligations of the parties with respect to duration of the contract thereafter is outlined in the following Article in this way: “If at any time termination of employment is deemed necessary, a reciprocal understanding will be that two weeks prior to notice will be furnished.” Whether plaintiff was terminated for just cause is not at issue because the contract gave her employer an unconditional right to withdraw without assigning any cause.